EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Steven J. Gelman, during a telephony interview on September 6, 2022, gave the Examiner an authorization to amend claims 1, 3, 4, 11, 13, 14, 20, 21-23, 28 and 29 and cancel claims 5, 15 and 24 as follows:


IN THE CLAIMS

1. (Currently Amended) A method for performing motion compensation,
comprising:
receiving a first wrap-around motion compensation flag, wherein the first wrap-around
motion compensation flag is associated with one or more pictures and is signaled in a picture
parameter set;
determining whether the first wrap-around motion compensation flag is equal to a first
value or a second value, wherein: 
the first wrap-around motion compensation flag equal to the first value indicates
horizontal wrap-around motion compensation is enabled for the one or more pictures; and the first wrap-around motion compensation flag equal to the second value
indicates horizontal wrap-around motion compensation is disabled for the one or more pictures;
in response to a determination that the first wrap-around motion compensation flag is
equal to the first value, receiving a parameter associated with a wrap-around motion
compensation offset, wherein the wrap-around motion compensation offset is associated with the
one or more pictures and the parameter is signaled in the picture parameter set; [[and]]
receiving a second wrap-around motion compensation flag, wherein the second wraparound
motion compensation flag is associated with a sequence of pictures comprising the one or more pictures;
determining whether the second wrap-around motion compensation flag is equal to the
first value or the second value, wherein:
the second wrap-around motion compensation flag equal to the first value
indicates horizontal wrap-around motion compensation is enabled for the sequence of pictures;
and
the second wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the sequence of pictures;
in response to the determination that the second wrap-around motion compensation flag
is equal to the first value, determining a luma coding tree block size plus an offset is less than or equal to a picture width of the one or more pictures;
in response to a determination that the second wrap-around motion compensation flag is equal to the second value, determining that the first wrap-around motion compensation flag is also equal to the second value; and
decoding the one or more pictures according to the first wrap-around motion compensation flag and the parameter.

3. (Currently Amended) The method according to claim [[2]] 1, wherein determining whether the first wrap-around motion compensation flag is equal to the first value or the second value further comprises:
determining [[a]] the picture width of the one or more pictures; and
determining whether the first wrap-around motion compensation flag is equal to the first value or the second value based on the picture width.

4. (Currently Amended) The method according to claim 3, further comprising:
determining whether [[a]] the luma coding tree block size in unit of minimum coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum
luma coding block minus 1; and in response to a determination that the luma coding tree block size in unit of minimum luma coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum luma coding block minus 1, determining the first motion compensation flag is equal to the second value.

Claim 5(canceled).

11. (Currently Amended) A system for performing motion compensation, the system
comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the system to perform:
receiving a first wrap-around motion compensation flag, wherein the first wraparound
motion compensation flag is associated with one or more pictures and is signaled in a
picture parameter set;
determining whether the first wrap-around motion compensation flag is equal to a
first value or a second value, wherein:
the first wrap-around motion compensation flag equal to the first value
indicates horizontal wrap-around motion compensation is enabled for the one or more pictures;
and
the first wrap-around motion compensation flag equal to the second value
indicates horizontal wrap-around motion compensation is disabled for the one or more pictures;
in response to a determination that the first wrap-around motion compensation
flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and the parameter is signaled in the picture parameter set; [[and]]
receiving a second wrap-around motion compensation flag, wherein the second wrap-around motion compensation flag is associated with a sequence of pictures comprising the one or more pictures;
determining whether the second wrap-around motion compensation flag is equal
to the first value or the second value, wherein:
the second wrap-around motion compensation flag equal to the first value
indicates horizontal wrap-around motion compensation is enabled for the sequence of pictures;
and
the second wrap-around motion compensation flag equal to the second
value indicates horizontal wrap-around motion compensation is disabled for the sequence of pictures;
in response to the determination that the second wrap-around motion compensation flag is equal to the first value, determining a luma coding tree block size plus an offset is less than or equal to a picture width of the one or more pictures;
in response to a determination that the second wrap-around motion compensation flag is equal to the second value, determining that the first wrap-around motion compensation flag is also equal to the second value; and
decoding the one or more pictures according to the first wrap-around motion compensation flag and the parameter.

13. (Currently Amended) The system according to claim [[12]] 11, wherein the processor is further configured to execute the set of instructions to cause the system to perform:
determining [[a]] the picture width of the one or more pictures; and
determining whether the first wrap-around motion compensation flag is equal to the first value or the second value based on the picture width.

14. (Currently Amended) The system according to claim 13, wherein the processor is further configured to execute the set of instructions to cause the system to perform:
determining whether [[a]] the luma coding tree block size in unit of minimum luma coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum luma coding block minus 1; and
in response to a determination that the luma coding tree block size in unit of minimum luma coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum luma coding block minus 1, determining the first motion compensation flag is equal to the second value.


Claim 15(canceled).


20. (Currently Amended) A non-transitory computer readable medium that stores a
set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing motion compensation, the method comprising:
receiving a first wrap-around motion compensation flag, wherein the first wrap-around motion compensation flag is associated with one or more pictures in a sequence of pictures and is signaled in a picture parameter set;
determining whether the first wrap-around motion compensation flag is equal to a first value or a second value, wherein:
the first wrap-around motion compensation flag equal to the first value indicates horizontal wrap-around motion compensation is enabled for the one or more pictures; and
the first wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the one or more pictures;
in response to a determination that the first wrap-around motion compensation flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and the parameter is signaled in the picture parameter set; [[and]]
receiving a second wrap-around motion compensation flag, wherein the second wraparound motion compensation flag is associated with a sequence of pictures comprising the one or more pictures;
determining whether the second wrap-around motion compensation flag is equal to the
first value or the second value, wherein:
the second wrap-around motion compensation flag equal to the first value indicates horizontal wrap-around motion compensation is enabled for the sequence of pictures;
and
 the second wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the sequence of pictures;
in response to the determination that the second wrap-around motion compensation flag
is equal to the first value, determining a luma coding tree block size plus an offset is less than or equal to a picture width of the one or more pictures;
in response to a determination that the second wrap-around motion compensation flag is
equal to the second value, determining that the first wrap-around motion compensation flag is also equal to the second value; and
decoding the one or more pictures according to the first wrap-around motion
compensation flag and the parameter.

21. (Currently Amended) A method for performing motion compensation, comprising:
receiving a first wrap-around motion compensation flag, wherein the first wrap-around motion compensation flag is associated with one or more pictures and is signaled in a picture parameter set;
determining whether the first wrap-around motion compensation flag is equal to a first value or a second value, wherein:
the first wrap-around motion compensation flag equal to the first value indicates
horizontal wrap-around motion compensation is enabled for the one or more pictures; and
the first wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the one or more pictures;
in response to a determination that the first wrap-around motion compensation flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and the parameter is signaled in the picture parameter set;
receiving a second wrap-around motion compensation flag, wherein the second wraparound motion compensation flag is associated with a sequence of pictures comprising the one or more pictures;
determining whether the second wrap-around motion compensation flag is equal to the first value or the second value, wherein:
the second wrap-around motion compensation flag equal to the first value indicates horizontal wrap-around motion compensation is enabled for the sequence of pictures;
and
the second wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the sequence of pictures; [[and]]
in response to the determination that the second wrap-around motion compensation flag is equal to the first value, determining a luma coding tree block size plus an offset is less than or equal to a picture width of the one or more pictures;
in response to a determination that the second wrap-around motion compensation flag is
equal to the second value, determining that the first wrap-around motion compensation flag is also equal to the second value; and
encoding the one or more pictures according to the first wrap-around motion compensation flag and the parameter.

22. (Currently Amended) The method according to claim 21, wherein determining whether the first wrap-around motion compensation flag is equal to the first value or the second value further comprises:
determining [[a]] the picture width of the one or more pictures; and determining whether the first wrap-around motion compensation flag is equal to the first value or the second value based on the picture width.

23. (Currently Amended) The method according to claim 22, further comprising:
determining whether [[a]] the luma coding tree block size in unit of minimum coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum luma coding block minus 1; and
in response to a determination that the luma coding tree block size in unit of minimum luma coding block plus 1 is greater than the picture width of the one or more pictures in unit of minimum luma coding block minus 1, determining the first motion compensation flag is equal to the second value.

Claim 24(canceled). 	

28. (Currently Amended) A non-transitory computer readable medium storing a bitstream, wherein the bitstream comprises:
a first wrap-around motion compensation flag associated with one or more pictures and signaled in a picture parameter set, wherein:
when the first wrap-around motion compensation flag equals a first value, the first wrap-around motion compensation flag indicates that horizontal wrap-around motion compensation is enabled for the one or more pictures; and
when the first wrap-around motion compensation flag equals a second value, the first wrap-around motion compensation flag indicates that horizontal wrap-around motion compensation is disabled for the one or more pictures;
a parameter associated with a wrap-around motion compensation offset when the first wrap-around motion compensation flag is equal to the first value, wherein the wrap-around motion compensation offset is associated with the one or more pictures and the parameter is signaled in the picture parameter set;
a second wrap-around motion compensation flag associated with a sequence of pictures comprising the one or more pictures, wherein:
when the second wrap-around motion compensation flag equals the first value[[,]]:
the second wrap-around motion compensation flag indicates that horizontal wrap-around motion compensation is enabled for the sequence of pictures; and
a luma coding tree block size plus an offset is less than or equal to a picture width of the one or more pictures; and
when the second wrap-around motion compensation flag equals the second value, the second wrap-around motion compensation flag indicates that horizontal wrap-around motion compensation is disabled for the sequence of pictures; and
wherein when the second wrap-around motion compensation flag is equal to the second value, the first wrap-around motion compensation flag is also equal to the second value.

29. (Currently Amended) The non-transitory computer readable medium according to claim 28, wherein the bitstream further comprises:
[[a]] the picture width of the one or more pictures, wherein the picture width is used to determine whether the first wrap-around motion compensation flag is equal to the first value or the second value.




	



Reasons for allowance
          Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, 19-23 and 25-30 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Choi et al. (U.S. Pub No. 2021/0092447 A1).  Choi directed toward a method for video coding is provided. The method may include decoding coded syntax elements corresponding to wrap-around padding process. At least one coded current picture is reconstructed using wrap-around padding process. The syntax elements indicate an offset value for wrap-around processing; or left and right padding width information.  Choi alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, 19-23 and 25-30 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 08/11/2022, and the examiner amendment to the claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487